DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the amended claims and remarks received on 2/11/22, the previous rejections are withdrawn.
Allowable Subject Matter
Claims 1, 2, 4-15, 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a slide smear system comprising: a smear preparing apparatus comprising a smearer that prepares a smear slide on which a sample is smeared by the smearer; a smear container capable of holding a plurality of smear slides prepared and placed by the smear preparing apparatus; and a smear transporting apparatus that transports the plurality of smear slides accommodated by the smear container to a smear-image capture apparatus, wherein the smear transporting apparatus comprises: a first controller programmed to control: a smear-container transport part to transport the smear container accommodating at least one smear slide whose image is either to be  capture or is not to be captured; a smear transfer part provided above the smear-container transport part to pick the at least one smear slide; and an identification-information acquisition part comprising an imaging device or a code reader to acquire identification information, from the at least one smear slide picked by the smear transfer part at an identification-information acquisition position, by which the first controller determines whether the image is to be captured or is not to be captured by the smear-image capture apparatus, wherein the first controller is further programmed to control the smear transfer part to transfer the at least one picked smear slide directly from the identification-information acquisition position to the smear-image capture apparatus in response to the first controller determining that the image is to be captured  for the at least one picked smear slide, and to transfer the at least one picked smear slide directly from the identification-information acquisition position to a location different from the smear-image capture apparatus in response to the first controller determining that the image is not be captured for the at least one picked smear slide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798